Citation Nr: 1531259	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-02 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1983 to April 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The evidence of record establishes that the Veteran's current Parkinson's disease cannot be reasonably disassociated with his active duty service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for Parkinson's disease.  He contends that his Parkinson's disease first manifested during his active duty service.  In particular, the Veteran claims that his inservice duties required him to travel to military facilities to ensure that operations and procedures were in compliance with military policies.  He states that it was during these trips in 2001 that he first noticed that he was constantly fatigued despite being in good physical shape.  He also asserts that he experienced early manifestations of his Parkinson's disease in 2005 when he lost his sense of smell and that he began to notice his right hand cramping in 2008, only three years after he separated from military service.

Alternatively, the Veteran contends that his Parkinson's disease is related to herbicide exposure from his assignment to the fuels career field from 1983 to 1995 when his duties involved placing herbicide pellets around jet fuel storage tanks without using any respiratory protection. 

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Historically, the Veteran served on active duty in the Air Force from February 1983 to April 2005.  His service treatment records are silent regarding any treatment or a diagnosis of Parkinson's disease during military service.  A review the Veteran's post-service VA and private treatment records reveals that Parkinson's disease was diagnosed in 2010.

In a November 2010 private treatment report, R. P., M.D., observed that the Veteran had a history of possible Parkinson's disease and that his symptoms were manifested by resting tremor, bradykinesia, rigidity, drooling, and fatigue.  Dr. P. noted that Parkinson's disease was formally diagnosed in 2010.  The Veteran presently complained of right-sided tremors as his main symptom, along with memory problems and difficulty sleeping at night.  Dr. P. indicated that the Veteran's Parkinson's symptoms "began in 2009 and his initial symptom was handwriting changes."  Dr. P. also indicated that the Veteran first noticed tremors in his right hand, but that they eventually progressed to his right leg.  

In July 2012, the Veteran underwent a VA examination to ascertain the nature of his Parkinson's disease and to determine whether there was any relationship between his Parkinson's disease and his military service.  After reviewing the evidence of record and examining the Veteran, and with consideration of the Veteran's statements, the VA examiner opined that the Veteran's Parkinson's disease was "less likely than not"  incurred in or caused by the symptoms that the Veteran experienced during his active duty service or by exposure to herbicide agents while in the fuels career field.  The examiner reasoned that there was no record of what pesticide(s) the Veteran was handling in 1992 to1993 or what other exposures he had, so it would be pure speculation that any such exposure caused his Parkinson's disease.  The examiner also explained that "[a]ccording to Up-To-Date, '[e]nvironmental exposures (e.g., pesticides, herbicides, heavy metals), dietary factors, and body weight are putative risk factors, but the evidence supporting these is inconclusive.'"  Furthermore, the examiner noted that the Veteran's inservice symptoms were very vague and that it would be pure speculation to state that these symptoms were due to the early onset of Parkinson's disease.  The examiner also indicated that once Parkinson's symptoms begin to manifest, they seem to progress fairly quickly.  The examiner observed that Dr. R.'s notes from June 2, 2010 to September 13, 2010 showed that the Veteran's physical symptoms had "slightly worsened."  The examiner also pointed out that there was a four-year period of time from when the Veteran got out of service and when he "began" to have symptoms in 2009.  The examiner also noted that Dr. P. specifically indicated that the Veteran's symptoms began in 2009 with hand writing changes and that he was diagnosed with Parkinson's disease in 2010.  Based on the foregoing, the examiner concluded that "the Veteran's Parkinson's [disease] diagnosis was not proximately tied to his service or to his period of supposed exposure (1992-2002)."

In an October 2012 letter, Dr. P. indicated that the Veteran had a diagnosis of Parkinson's disease and that his motor symptoms began in 2009.  However, Dr. P. also noted that the Veteran reported having lost his sense of smell in 2005 and that this was a pre-motor symptom of Parkinson's disease.  Dr. P. further observed that the Veteran had sleep problems reported up to ten years before the onset of motor symptoms of Parkinson's disease.  Dr. P. concluded that the Veteran had underlying Parkinson's disease for many years before 2009.  

Given the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's Parkinson's disease first manifested during his active duty service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for Parkinson's disease.  38 U.S.C.A. § 5107(b).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


